DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brisson (EP 1 714 688).

In regards to claim 1:
	Brisson teaches a filter assembly comprising a housing having a canister (2) and a cover (3) threadably engageable to the canister (via threads 14 and 15), the canister having a fluid inlet (6), a fluid outlet (7), and a fluid drain (8), the fluid drain in a bottom of the canister, a filter element (9) received in the canister, a compression spring (29) positioned between a bottom of the filter element and the bottom of the canister, wherein when the cover is in a first position on the canister, the filter element compresses the spring and closes all fluid paths to the fluid drain (Figure 1), and when the cover is in a second position, the spring lifts the filter element and opens a fluid path to the fluid drain (Figure 2 shows the opening of the fluid path).

In regards to claim 2:
	Brisson teaches when in the first position, the cover is in a fully closed position, and wherein when in the second position, the cover is not in the fully closed position.

In regards to claim 3:
	Brisson teaches when in the second position, the cover is removed from the canister.

In regards to claim 4:
	Brisson teaches the drain is offset from a center axis of the filter element and of the canister.

In regards to claim 6:
	Brisson teaches a drain plug having a first position when the cover is in the first position and a second position when the cover is in the second position, the drain plug sized and shaped to fit within the fluid drain.

In regards to claim 8:
	Brisson teaches the filter element is a pleated filter element with edge-sealed pleats (Paragraph [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brisson in view of Mordukhovich (US 8,161,953).

In regards to claim 5:
	Brisson does not teach the drain is in fluid communication with an engine oil pan.
	Mordukhovich teaches a drain in fluid communication with an engine oil pan in order to complete the oil circuit (Figure 1 and Col 7, Lines 33-54).
	It would have been obvious to one of ordinary skill in the art to have an engine oil pan in order to complete the oil circuit, wherein oil is filtered and then pumped to various components to then arrive at an engine oil pan to gather and be sent again to the filter to repeat this process.

In regards to claim 17:
	Brisson teaches inputting dirty fluid into a filter assembly canister (2) having a filter element, passing the dirty fluid through the filter element to provide a filtered fluid, removing the filtered fluid from the canister via an outlet, and after removing the filtered fluid, rotating a cover of the filter assembly canister from the fully closed position to a not fully closed position to open a fluid path for any remaining dirty fluid and filtered from the canister to a drain (8) offset from a center axis of the filter element, with the filter element remaining in the canister.
	Brisson does not teach the drain connected to an engine oil pan.
Mordukhovich teaches a drain in fluid communication with an engine oil pan in order to complete the oil circuit (Figure 1 and Col 7, Lines 33-54).
	It would have been obvious to one of ordinary skill in the art to have an engine oil pan in order to complete the oil circuit, wherein oil is filtered and then pumped to various components to then arrive at an engine oil pan to gather and be sent again to the filter to repeat this process.

In regards to claim 18:
	Brisson teaches the cover is fully removed from the canister.

In regards to claim 19:
	Brisson teaches after opening the fluid path from the canister to the drain, removing the filter element from the canister.

In regards to claim 20:
	Brisson teaches the filter element is a pleated filter element with edge-sealed pleats.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brisson in view of Roesgen (US 2013/0081990).

In regards to claim 7:
	Brisson teaches a support structure for the filter element, the support structure having a base plate (24) engaging a bottom of the filter element but is silent to a center perforated tube received within a center of the filter element although a center structure can be seen (As shown in Figure 7).
	Roesgen teaches a center perforated tube (80) in order to support the filter element and allow fluid to travel from the filter through the center perforated tube.
	It would have been obvious to one of ordinary skill in the art to have a center perforated tube to allow fluid transfer and structural support of the filter.

Claims 9-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brisson in view of Roesgen and Ishikura (US 2012/0261324).

In regards to claim 9:
	Brisson teaches a filter assembly comprising a housing having a canister and a cover, a base plate received in the canister, a filter element on the base plate and surrounding the center perforated tube, a compression spring positioned between a bottom of the filter element and a bottom of the canister, a fluid inlet into the canister, a fluid outlet out from the canister in-line with the center tube, and a fluid drain in the bottom of the canister, wherein when the filter element compresses the spring, the fluid drain is closed and when the spring lifts the filter element the fluid drain is open.
	Brisson does not teach the base plate having a plurality of apertures therethrough and a center perforated tube.
	Roesgen teaches a center perforated tube (80) in order to support the filter element and allow fluid to travel from the filter through the center perforated tube.
	Ishikura teaches a base plate having a plurality of apertures (123) to provide a plurality of oil entry points to flow into the filter.
	It would have been obvious to one of ordinary skill in the art to have a center perforated tube to allow fluid transfer and structural support of the filter and to have a plurality of apertures to provide a plurality of entry points of oil into the filter.

In regards to claim 10:
	Brisson teaches when the filter element compresses the spring, the cover is in a fully closed position, and when the spring lifts the filter element the cover is not in the fully closed position.

In regards to claim 11:
	Brisson teaches the fluid drain is offset from a center axis of the filter element and of the center perforated tube.

In regards to claim 12:
	Brisson teaches a drain plug extending from the base plate opposite the center 
perforated tube, the drain plug sized and shaped to fit within the fluid drain.

In regards to claim 14:
	Brisson teaches the filter element is a pleated filter element with edge-sealed pleats.

In regards to claim 16:
	Brisson teaches the filter element is a pleated filter element with edge-sealed pleats.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brisson as applied to claim 9 above and further in view of Mordukhovich.

In regards to claim 13:
	Brisson does not teach the drain is in fluid communication with an engine oil pan.
	Mordukhovich teaches a drain in fluid communication with an engine oil pan in order to complete the oil circuit (Figure 1 and Col 7, Lines 33-54).
	It would have been obvious to one of ordinary skill in the art to have an engine oil pan in order to complete the oil circuit, wherein oil is filtered and then pumped to various components to then arrive at an engine oil pan to gather and be sent again to the filter to repeat this process.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brisson in view of Roesgen and Mordukhovich.

In regards to claim 15:
	Brisson teaches a housing having a canister and a cover threadably engageable with the canister, a filter element received in an interior of the canister and seated around a center tube, the canister having a fluid inlet, a fluid outlet aligned with a center axis of the filter element and of the center tube, a fluid drain proximate or in a bottom of the canister and offset from the center axis of the filter element and of the center perforated tube, wherein when the cover is in a fully closed position on the canister, access to the fluid drain is closed, and when the cover is in a not fully closed position, access to the fluid drain is open providing a fluid pathway.
	Brisson is silent to a center perforated tube received within a center of the filter element although a center structure can be seen (As shown in Figure 7) and does not teach an engine oil pan.
Roesgen teaches a center perforated tube (80) in order to support the filter element and allow fluid to travel from the filter through the center perforated tube.
	It would have been obvious to one of ordinary skill in the art to have a center perforated tube to allow fluid transfer and structural support of the filter.
	Mordukhovich teaches a drain in fluid communication with an engine oil pan in order to complete the oil circuit (Figure 1 and Col 7, Lines 33-54).
	It would have been obvious to one of ordinary skill in the art to have an engine oil pan in order to complete the oil circuit, wherein oil is filtered and then pumped to various components to then arrive at an engine oil pan to gather and be sent again to the filter to repeat this process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747